



COURT OF APPEAL FOR ONTARIO

CITATION: Kideckel v. Glenbarra Renewable Energy Solutions
    Inc., 2016 ONCA 932

DATE: 20161212

DOCKET: C61383

Doherty, MacPherson and Lauwers JJ.A.

BETWEEN

Sheldon Kideckel

Plaintiff (Appellant)

and

Glenbarra Renewable Energy Solutions Inc. and
    Gemco Solar Inc., and
Fovere Glenbarra Energy Fund I Ltd.

Defendants (
Respondent
)

Allan Sternberg and Daniella Murynka, for the appellant

Shane E. Kazushner, for the respondent

Heard: December 9, 2016

On appeal from the judgment of Justice Mario D. Faieta of
    the Superior Court of Justice, dated November 4, 2015.

ENDORSEMENT

[1]

The appellant, Sheldon Kideckel, appeals from the judgment of Faieta J.
    of the Superior Court of Justice dated November 4, 2015 dismissing his action
    against the respondent Fovere Glenbarra Energy Fund I Ltd.

[2]

The appellant brought an action against several defendants for
    commissions in the amount of $100,000 that he claimed were owing to him by the
    defendants for his services of identifying and acquiring leases for three
    locations upon which rooftop solar systems were built by the defendant Gemco
    Solar Inc.

[3]

Gemco did not defend the action. The respondent brought a motion for
    summary judgment, seeking dismissal of the appellants action against it. The
    motion judge granted summary judgment. He found that (1) Kideckel did not have
    an agreement with Fovere for the payment of the commissions claimed; (2) there
    was no basis to disregard the separate legal personalities of Gemco and Fovere;
    (3) Fovere was not liable for Gemcos obligations to Kideckel because there was
    no evidence that Kideckel was led to believe by Fovere that it was Gemcos
    partner; and (4) Fovere was not enriched by Gemcos alleged failure to pay
    Kideckel and, therefore, is not liable to Kideckel in equity.

[4]

The appellant appeals on four grounds.

[5]

First, the appellant submits that the motion judge failed to properly
    consider the law of privity of contract and the principled exceptions thereto.

[6]

We do not accept this submission. It is entirely inconsistent with the
    appellants testimony at the mini-trial ordered by the motion judge during the
    summary judgment hearing:

Q.      So, just so that were clear, this agreement that    were
    talking about is this the agreement that           youre referencing in
    paragraph six [of the           Statement of Claim], or - -

A.       Thats correct.



Q.      Okay. So the Defendants that youre talking about           would
    be Gemco Glenbarra Renewable?

A.       Correct.

Q.      Not Fovere?

A.       Not Fovere.

[7]

Second, the appellant contends that the motion judge failed to consider
    the law of assignments in equity, whereby an assignee takes subject to the
    equities.

[8]

We disagree. The appellant did not raise this issue in his Statement of
    Claim or advance it on the motion for summary judgment. The motion judge cannot
    be criticized for failing to consider something that was not before him.

[9]

Third, the appellant submits that the motion judge erred by not finding
    that the defendants were partners.

[10]

We are not persuaded by this submission. We agree with the motion judge
    that, with respect to s. 15 of the
Partnerships Act
(Every person,
    who by words spoken or written or by conduct represents himself or herself  as
    a partner in a particular firm), [t]he plaintiff was not aware of Foveres
    existence until 2011 or 2012 and thus long after he had agreed to work for
    Gemco in September or October 2010. The legal relationship was between the
    appellant and Gemco, not the appellant and Gemco and Fovere.

[11]

Fourth, the appellant contends that the motion judge failed to properly
    assess the credibility of the evidence.

[12]

We disagree. The documentary record in conjunction with the mini-trial
    involving the testimony of the appellant and representatives from Gemco and
    Fovere provided an appropriate platform for the motion judges analysis and
    disposition.

[13]

The appeal is dismissed. The respondent is entitled to its costs fixed
    at $15,000.00, inclusive of disbursements and HST.

Doherty J.A.

J.C. MacPherson J.A.

P. Lauwers J.A.


